Champlin, J.
The bill in this case prays for a divorce from the bonds of matrimony. The parties were married in 1878. The ground upon which relief is asked is cruel and inhuman treatment, extending over a period of about four years. The circuit court dismissed the bill of complaint, and complainant has brought the case here by appeal. We are all of opinion that the proofs show conclusively a case of wanton cruelty, and treatment that cannot be characterized otherwise than as inhuman.
The decree of the circuit court is reversed, and a decree must be entered here granting a divorce in accordance with the prayer of the bill.
The other Justices concurred.